April 03, 2009


Mr. David R. Weiner
Glast, Phillips, & Murray, P.C.
13355 Noel Rd., LB 48, Ste. 2200
Dallas, TX 75240-6657
Mr. Paul Boudloche
Mason & Boudloche
1200 Summit Ave., Ste. 700
Fort Worth, TX 76102

RE:   Case Number:  06-0418
      Court of Appeals Number:  02-05-00239-CV
      Trial Court Number:  141-194867-02

Style:      HCBECK, LTD.
      v.
      CHARLES RICE

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.  (Justice O'Neill not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Thomas A. Wilder     |
|   |Ms. Stephanie Robinson   |
|   |Ms. Kelly Susan Shoulders|
|   |                         |
|   |Ms. Lin Hughes           |
|   |Ms. Diana Panian Larson  |
|   |Mr. Richard Russell      |
|   |Hollenbeck               |
|   |Mr. Fred D. Raschke      |